Derivative stockholders’ action brought for the benefit of Fox Film Corporation. Plaintiffs seek to recover from defendants all the profits made by the syndicate in the 240,000 shares of stock, totaling the sum of approximately $4,000,000, and the damage which they claim Fox Film Corporation suffered as a result of the issuance by it on April 17, 1930, of 1,600,000 shares of its class A stock. Judgment dismissing the complaint at the close of plaintiffs’ case, without prejudice, unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.